      Case 1:15-cv-02739-LAP Document 219 Filed 11/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETERSEN ENERGÍA INVERSORA,
S.A.U. AND PETERSEN ENERGÍA,
S.A.U.,

                    Plaintiffs,              15 Civ. 2739 (LAP)

-against-

ARGENTINE REPUBLIC AND YPF
S.A.,

                    Defendants.

ETON PARK CAPITAL MANAGEMENT,
L.P. et al.,

                    Plaintiffs,
                                             16 Civ. 8569 (LAP)
-against-
                                                     ORDER
ARGENTINE REPUBLIC and YPF
S.A.,

                    Defendants.




LORETTA A. PRESKA, Senior United States District Judge:

    Having considered Defendants’ letters of November 10, 2020

and November 20, 2020 (dkt. nos. 194, 217) and the November 17,

2020 letter from Plaintiffs Petersen Energía Inversora, S.A.U.

and Petersen Energía, S.A.U. (“Petersen”) (dkt. no. 207), and

after consideration of the parties’ arguments put forth at the

November 23, 2020 conference (the “Conference”), the Court

hereby memorializes its instructions given at the Conference to

the parties as follows:
                                    1
         Case 1:15-cv-02739-LAP Document 219 Filed 11/23/20 Page 2 of 2




          •   Petersen shall produce all documents responsive to
              Defendants’ document requests, including any documents
              in the possession, custody, or control of the Eskenazi
              family, and shall make the Eskenazis available for
              deposition.

          •   Defendants may reopen the deposition of Mr. Betancor
              to take additional testimony for (i) an additional one
              hour on the topic of document preservation and (ii) an
              additional two hours on the remaining topics
              identified in Defendants’ November 10, 2020 letter
              (dkt. no. 194, at 7).

          •   The Parties shall confer on a schedule for expert
              discovery in light of the 90-day extension of the fact
              discovery deadline.

          •   The Parties shall also confer and propose a briefing
              schedule on the applicability of privileges, if any,
              under Spanish law. Counsel for Petersen shall also
              inform Defendants and the Court whether they have
              withheld any documents from production on the basis of
              privilege under Spanish law.


    The Court reserves on the issue of privilege and will await

the parties’ briefing on the issue of the applicability of

privileges, if any, under Spanish law.

    SO ORDERED.

Dated:        New York, New York
              November 23, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
